DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 15, 2021. Claims 1, 4 and 5-6 have been amended, claim 2 has been canceled, and claim 7 has been added.
Currently claims 1 and 3-7 are pending. Claims 1, 4, 5 and 6 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 15, 2021 has been entered.

Response to Amendments
Applicant’s amendments to claim 6 is NOT sufficient to overcome the 35 U.S.C. § 112 (d) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112 (d) rejection to claim 6 is maintained.
Applicant’s amendments to claims 1, 4 and 5-6 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1 and 3-7 is maintained.



Response to Arguments
Applicant’s arguments files on 09/15/2021 have been fully considered but are not persuasive.
In the Remarks on page 7, Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection that the claims are amended such that they more clearly meets the requirements of 35 U.S.C. § 101. For example, location information having been determined based upon a signal received from three or more positioning satellites orbiting earth cannot be practically performed in the mind.
In response to Applicant’s argument, the Examiner respectfully disagrees. The step of “acquiring location information of the subject taxi of the taxi company based upon a signal received from the three or more positioning satellites orbiting earth” is no more than reading the location information from a GPS, which can be performed as mental process. See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d at 1355 (“ But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.”); and using a processor for acquiring location information from a GPS adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).
Further, the feature used by the GPS for determining a location information based upon a signal received from three or more positioning satellites orbiting earth is well-known in the art. See Sasaki Mitsuru (JP 2001134369), page 9, 2nd paragraph from bottom.
Therefore, the newly added limitations do not overcome the 35 U.S.C. § 101 rejection.




In the Remarks on page 8, Applicant argues that Wakayama fails to draw a distinction between a taxi stand dedicated to a taxi company and a taxi stand other than the taxi stand dedicated to the taxi company. 
In response to Applicant’s argument the Wakayama fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a distinction between a taxi stand dedicated to a taxi company and a taxi stand other than the taxi stand dedicated to the taxi company) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS – Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 


Claim 6 is rejected under 35 USC § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 6, the claim recites “A taxi dispatching system, comprising: the information delivery apparatus according to claim 4” renders the claim indefinite because claim 6 is directed to a system claim but either improperly depends on the apparatus of claim 4, or collapses the limitations of claim 4 into the system of claim 6. Accordingly, claim 6 is unpatentable under 35 U.S.C. § 112 (d) of 4th Paragraph.
If claim 6 is a dependent claim of claim 4, Applicant may remove the phrase “A taxi dispatching system, comprising:” from claim 6; or if claim 6 is independent, Applicant may amend claim 6 to recite all claim steps from claim 4, and remove the phrase “according to claim 4”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1 and 3 recite a method for delivering dispatching information, which falls within the statutory category of a process; Claim 4 is directed to an information delivery apparatus comprising a memory and a processor, which falls within the statutory category of a machine; claim 5 is directed to a non-transitory storage medium storing an information delivery program, which falls within the statutory category of a product; and claim 6 is directed to a taxi dispatching system comprising the information delivery apparatus, which falls within the statutory category of a machine. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (2019 Revised Guidance).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. The claims as a whole merely describing a method for collecting information and predicting demand for a taxi dispatch based on the collected information. Predicting a future demand based on the known information is not a technology. Instead, making prediction with known data is a fundamental building block of See 2019 Revised Guidance, 84 Fed. Reg. at 52.
Claim 3 recite the similar limitations of “calculate a passenger turnover of taxis at the taxi stand based on a difference between a time at which each taxi of the taxi arrives at the taxi stand and a time at which taxi picks up a passenger at the taxi stand, and deliver calculated information.”, and claim 7 recite the limitations of “ranking each of the taxi stands based upon the passenger turnover” are also directed to processes that can be entirely performed in the mind, or using a pen and paper. Nothing in the claims can take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental processes. See 2019 Revised Guidance, 84 Fed. Reg. at 52.
For the reasons discussed above, the claims recite an abstract idea. Accordingly, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites “additional elements” that integrate the exception into a practical application of the exception. 
In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance.
Beyond the abstract, claim 1 recites the additional elements of “a processor” for executing the method; and claim 4 recites “a memory” and “a processor”. These additional elements are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The Specification describes these generic computer components in a generic computing environment. For example, “The control unit includes a processor including a central processing unit (CPU), a digital signal processor (DSP), and a field-programmable gate array (FPGA), and the like, and a memory including a random access memory (RAM) and a read only memory (ROM), and the like…the control unit 26 executes the demand prediction program to generate the demand prediction information after a discretionary time, based on the taxi dispatch history information stored in the taxi dispatch history information database.” Spec. ¶ 28.  The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, the additional elements do not improve functioning of a computer or other technology. They do not implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim. They do not transform or reduce a particular article to a different state or thing. They do not apply the abstract idea in a meaningful way beyond merely linking it to a particular technological environment. See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).

Claim 4 recites the additional elements of “a memory” and “a processor” for performing the steps. These additional elements, when taken individually and as an ordered combination are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since mere instructions to implement the abstract idea in a particular technological environment does not provide significantly more to an abstract idea (MPEP 2106.05(f)&(h)). As discussed above, these additional elements amount to no more than generic computer components, with their broadest reasonable interpretation, are merely invoked as tools to perform generic computer functions including receiving, manipulating, and transmitting information over a network, at best, the processor may be used for receiving location information and status information from a taxi, receiving captured image from the image capturing unit, and transmitting the predicted information to the taxi stand. However, using a generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Strong and retrieving information in memory, Versata Dev. Group, Inc., v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir.); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016)). Thus, using a processor for acquiring location information from a GPS adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). Further, the feature used by the GPS for determining a location information based upon a signal received from three or more positioning satellites orbiting earth is well-known in the art. See Sasaki Mitsuru (JP 2001134369), page 9, 2nd paragraph from bottom. Therefore, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more to an abstract 
For the foregoing reasons, claims 1 and 3 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—Apparatus claim 4, product claim 5, and system claim 6 parallel claim 1—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wakayama et al., (US 2017/0241796, hereinafter: Wakayama), and in view of Atlas (US 2013/0144831), and further in view of Nagao et al., (US 2018/0061161, hereinafter: Nagao); and Sasaki Mitsuru (JP 2001134369, hereinafter: Sasaki). 
Regarding claim 1, Wakayama discloses an information delivery method executed by a processor of an information delivery apparatus (see ¶ 26), the method comprising: 
acquiring company information on taxi dispatching performance at a taxi stand dedicated to a taxi company by collecting, on the taxi stand dedicated to the taxi company, location information and status information of a subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the second location (taxi stands 13a-d) including the current position of the taxi vehicle and its traveling direction, distances to the taxi stands, number of empty taxi vehicles); 
acquiring non-company information on taxi dispatching performance at a taxi stand other than the taxi stand dedicated to the taxi company by collecting, on the taxi stand other than the taxi stand dedicated to the taxi company, a number of taxis waiting to pick up a passenger from data of a surrounding image captured by an image capturing unit provided in the subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the first location (taxi 

Wakayama discloses estimating the length of the taxi queue at the popular destination based on the transmitted information associated with each of the popular destinations (see ¶ 30); and collecting the number of taxis waiting to pick up the passenger from the data of the surrounding image captured by the image capturing unit provided in the subject taxi of the taxi company (see ¶ 134-138, ¶ 153).
Wakayama does not explicitly disclose the following limitations; however, Atlas in an analogous art for predicting taxi utilization discloses 
predicting company demand for a taxi dispatch for a discretionary time at the taxi stand dedicated to the taxi company based on the company information acquired by collecting the location information and the status information of the subject taxi of the taxi company simultaneously while predicting non-company demand for a taxi dispatch for the discretionary time at the taxi stand other than the taxi stand dedicated to the taxi company based on the company information and the non-company information acquired by collecting the number of taxis waiting to pick up the passenger from the data of the surrounding image captured by the image capturing unit provided in the subject taxi of the taxi company (see Abstract; ¶ 4, ¶ 12-15); and
 
delivering the company information, the non-company information, and information on the predicted company demand, and information on the non-company predicted demand to the subject taxi of the taxi company via a communication network such that a driver of the subject taxi may be provided the information in the subject taxi (see ¶ 26, claims 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama to include teaching of Atlas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional layer of granularity in analysis, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 

Wakayama discloses the navigation device 100 including presenting unit 107 for presenting a vehicle moving route, an image processing engine and a sound processing engine is mounted on a vehicle (see Fig. 2 and ¶ 55-57); and a state information obtaining unit obtains the number of vehicles waiting at the taxi stands 12a-c (see ¶ 207). 
Wakayama and Atlas do not explicitly disclose a surrounding image captured by an image capturing unit; however, Nagao in an analogous art of taxi queue monitoring system discloses
a surrounding image captured by an image capturing unit (see Fig. 9; ¶ 130-133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas to include teaching of Nagao in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data gathering, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wakayama, Atlas and Nagao do not explicitly disclose the following limitations; however, Sasaki in an analogous art for selecting arrangement discloses
the location information having been determined based upon a signal received from three or more positioning satellites orbiting earth (see page 9, 2nd paragraph from bottom: using signals from two or more GPS positioning satellites orbiting the earth orbit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas and Nagao to include teaching of Sasaki in order to gain the commonly understood benefit of such adaption, such as enhancing the location computation for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Wakayama discloses an information delivery apparatus comprising: 
a memory (see ¶ 236-237); and 
a processor including hardware (see ¶ 236-237), wherein the processor is configured to: 
acquire company information on taxi dispatching performance at a taxi stand dedicated to a taxi company by collecting, on the taxi stand dedicated to the taxi company, location information and status information of a subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the second location (taxi stands 13a-d) including the current position of the taxi vehicle and its traveling direction, distances to the taxi stands, number of empty taxi vehicles); 
acquiring non-company information on taxi dispatching performance at a taxi stand other than the taxi stand dedicated to the taxi company by collecting, on the taxi stand other than the taxi stand dedicated to the taxi company, a number of taxis waiting to pick up a passenger from data of a surrounding image captured by an image capturing unit provided in the subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the first location (taxi stands 12a-c) including types of taxi stands, number of vehicle waiting at the taxi stands, time intervals between passenger ridings at the taxi stands..).  

Wakayama discloses estimating the length of the taxi queue at the popular destination based on the transmitted information associated with each of the popular destinations (see ¶ 30); and collecting the number of taxis waiting to pick up the passenger from the data of the surrounding image captured by the image capturing unit provided in the subject taxi of the taxi company (see ¶ 134-138, ¶ 153).
Wakayama does not explicitly disclose the following limitations; however, Atlas in an analogous art for predicting taxi utilization discloses 
predict company demand for a taxi dispatch for a discretionary time at the taxi stand dedicated to the taxi company based on the company information acquired by collecting the location information and the status information of the subject taxi of the taxi company simultaneously while predicting non-company demand for a taxi dispatch for the discretionary time at the taxi stand other than the taxi stand dedicated to the taxi company based on the 
deliver the company information, the non-company information, and information on the predicted company demand, and information on the non-company predicted demand to the subject taxi of the taxi company via a communication network such that a driver of the subject taxi may be provided the information in the subject taxi (see ¶ 26, claims 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama to include teaching of Atlas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional layer of granularity in analysis, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wakayama discloses the navigation device 100 including presenting unit 107 for presenting a vehicle moving route, an image processing engine and a sound processing engine is mounted on a vehicle (see Fig. 2 and ¶ 55-57); and a state information obtaining unit obtains the number of vehicles waiting at the taxi stands 12a-c (see ¶ 207). 
Wakayama and Atlas do not explicitly disclose a surrounding image captured by an image capturing unit; however, Nagao in an analogous art of taxi queue monitoring system discloses
a surrounding image captured by an image capturing unit (see Fig. 9; ¶ 130-133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas to include teaching of Nagao in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data gathering, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

the location information having been determined based upon a signal received from three or more positioning satellites orbiting earth (see page 9, 2nd paragraph from bottom: using signals from two or more GPS positioning satellites orbiting the earth orbit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas and Nagao to include teaching of Sasaki in order to gain the commonly understood benefit of such adaption, such as enhancing the location computation for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Wakayama discloses a non-transitory storage medium storing an information delivery program that causes an information delivery apparatus to execute a process (see ¶ 236), the process comprising: 
acquiring company information on taxi dispatching performance at a taxi stand dedicated to a taxi company by collecting, on the taxi stand dedicated to the taxi company, location information and status information of a subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the second location (taxi stands 13a-d) including the current position of the taxi vehicle and its traveling direction, distances to the taxi stands, number of empty taxi vehicles);
acquiring non-company information on taxi dispatching performance at a taxi stand other than the taxi stand dedicated to the taxi company by collecting, on the taxi stand other than the taxi stand dedicated to the taxi company, a number of taxis waiting to pick up a passenger from data of a surrounding image captured by an image capturing unit provided in the subject taxi of the taxi company (see ¶ 206-208: obtaining state information regarding the first location (taxi stands 12a-c) including types of taxi stands, number of vehicle waiting at the taxi stands, time intervals between passenger ridings at the taxi stands..).
Wakayama discloses estimating the length of the taxi queue at the popular destination based on the transmitted information associated with each of the popular destinations (see ¶ 30); and collecting the number of taxis waiting to pick up the passenger from the data of the 
Wakayama does not explicitly disclose the following limitations; however, Atlas in an analogous art for predicting taxi utilization discloses 
predicting company demand for a taxi dispatch for a discretionary time at the taxi stand dedicated to the taxi company based on the company information acquired by collecting the location information and the status information of the subject taxi of the taxi company simultaneously while predicting non-company demand for a taxi dispatch for the discretionary time at the taxi stand other than the taxi stand dedicated to the taxi company based on the company information and the non-company information acquired by collecting the number of taxis waiting to pick up the passenger from the data of the surrounding image captured by the image capturing unit provided in the subject taxi of the taxi company (see Abstract; ¶ 4, ¶ 12-15); and 
delivering the company information, the non-company information, and information on the predicted company demand, and information on the non-company predicted demand to the subject taxi of the taxi company via a communication network such that a driver of the subject taxi may be provided the information in the subject taxi (see ¶ 26, claims 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama to include teaching of Atlas in order to gain the commonly understood benefit of such adaption, such as providing the benefit of additional layer of granularity in analysis, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Wakayama discloses the navigation device 100 including presenting unit 107 for presenting a vehicle moving route, an image processing engine and a sound processing engine is mounted on a vehicle (see Fig. 2 and ¶ 55-57); and a state information obtaining unit obtains the number of vehicles waiting at the taxi stands 12a-c (see ¶ 207). 

a surrounding image captured by an image capturing unit (see Fig. 9; ¶ 130-133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas to include teaching of Nagao in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data gathering, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wakayama, Atlas and Nagao do not explicitly disclose the following limitations; however, Sasaki in an analogous art for selecting arrangement discloses
the location information having been determined based upon a signal received from three or more positioning satellites orbiting earth (see page 9, 2nd paragraph from bottom: using signals from two or more GPS positioning satellites orbiting the earth orbit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Atlas and Nagao to include teaching of Sasaki in order to gain the commonly understood benefit of such adaption, such as enhancing the location computation for data gathering, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, Wakayama discloses a taxi dispatching system, comprising:
the information delivery apparatus according to claim 4 (see Fig. 12, # 200B; ¶ 9 ¶ 183); and
a plurality of subject taxis connected to the information delivery apparatus via the communication network (see ¶ 50, ¶ 238), wherein 
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wakayama and in view of Atlas, Nagao and Sasaki as applied to claims 1 and 4-6 above, and further in view of Kurogo et al., (JP_0822593A, hereinafter: Kurogo). 
Regarding claim 3, Wakayama, Atlas, Nagao and Sasaki do not explicitly disclose the follow limitations; however, Kurogo in an analogous art of text service management discloses the information delivery method according to claim 1, further comprising: 
calculate a passenger turnover of taxis at each taxi stand based on a difference between a time at which each taxi arrives at each taxi stand and a time at which each taxi picks up a passenger at each taxi stand (see Abstract; ¶ 6, ¶ 27 and claim 1); and 
deliver information on the calculated passenger turnover to the subject taxi (see Abstract; ¶ 6, and claim 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Altas, Nagao and Sasaki to include teaching of Kurogo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more optimal solution in calculating the performance of a taxi, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wakayama and in view of Atlas, Nagao and Sasaki as applied to claims 1 and 4-6 above, and further in view of Ahmad, (US 2005/0278114). 

Regarding claim 7, Wakayama, Atlas, Nagao, Sasaki and Kurogo do not explicitly disclose the follow limitations; however, Ahmad in an analogous art for selecting destinations discloses the information delivery method according to claim 3, further comprising ranking each of the taxi stands based upon the passenger turnover (see ¶ 23, ¶ 26, ¶ 195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wakayama and in view of Altas, Nagao, Sasaki and Kurogo to include teaching of Ahmad in order to gain the commonly understood benefit of such adaption, such as providing the benefit of more simplified determination, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bermudez (US 2019/0228646) discloses a system for providing information to drivers of taxis in an operating region that has a plurality of popular destinations. 
Laverty (US 2019/0279117) discloses a system and method for providing wait times for taxi queueing of a particular taxi stand based on the received first data and second data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.